DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 8 & 27 are objected to because of the following informalities:  
Claim 8 which states “claim 2in” in lines 1-2, should correctly be ---claim 2 in---.  
Claim 27 which states “a computer processor” in lines 2-3, should correctly be ---the computer processor---. Note that claim 26 which states “a computer processor”. purpose of avoiding lacks of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claims recite “a computer program product” and “a computer program” that can include transitory medium. The 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 14, 17-19 & 25 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Peng et al. (hereinafter, Peng) (US 20150362541 A1).
Regarding claims 1 & 17, Peng (Fig. 1A) discloses a capacitive trans-impedance amplifier / method comprising: a voltage amplifier (OA) having an inverting input terminal (negative terminal) for connection to an input current source, and a non-inverting input terminal (positive terminal), the voltage amplifier being arranged to provide at an output terminal thereof an output voltage signal; a feed-back capacitor (e.g. C2) coupled between the inverting input terminal and the output terminal (Out) to accumulate charges received from the input current source and to generate a feed-back voltage accordingly; a switch (S1) electrically coupled to the inverting input terminal of 
Regarding claims 2 & 18, wherein including a switch (S1)  electrically coupled to said inverting input and switchable to a state permitting a discharge of at least some of said accumulated charge from said feed-back capacitor.
Regarding claims 3 & 19, in which the switch comprises a semiconductor device (where switch can be a transistor which considered as intended use)  switchable to generate at a terminal thereof, which is electrically coupled to said inverting input, an electrical charge having a 2polarity opposite to that of said accumulated charge, thereby permitting said discharge of accumulated charge to neutralize said electrical charge generated by the switch (see Fig. 1A, element S1).
Regarding claim 8, wherein said switch comprises a diode (Fig. 1A which shows switch where the applicant uses switch and diode interchangeably, hence, which considered as intended use).
Regarding claim 14, A mass spectrometer (which consider as intended use) comprising an ion beam current measurement device including a capacitive trans-impedance amplifier according to claim 1.  
Regarding claim 25, Faraday cup (commonly use, which consider as intended used), electrically coupling the Faraday cup to the inverting input terminal of the voltage amplifier as said current source according to the method of capacitive trans-impedance   amplification according to claim 17 receiving ions at said Faraday cup, and measuring the current of received ions according to said output voltage.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4-5 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peng.
Regarding claims 4 & 20, Peng teaches further including a controller unit (e.g. control 150, see paragraph [0030], calibration and adjustment capability) arranged to monitor a voltage across said feed-back capacitor acquired from said accumulated charge, and to control said switch to permit said discharge of accumulated charge except for the acquired voltage rises above a first threshold voltage value which lies within the dynamic range of the voltage amplifier.
However, the selection of the particular characteristics of the acquired voltage rises above a first threshold voltage value which lies within the dynamic range of the voltage amplifier is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the acquired voltage rises above a first threshold voltage value which lies within the dynamic range of the voltage amplifier since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claims 5 & 21, wherein the switch can be used to switch between a first state permitting said discharge of accumulated charge and a second state which does not permit said discharge of accumulated charge, wherein the controller unit is arranged to monitor a voltage across said feed-back capacitor while said switch is in said first state, and to control said switch to achieve said second state except for the 
However, the selection of the particular characteristics of the monitored voltage falls below a second threshold voltage value which lies within the dynamic range of the voltage amplifier is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the monitored voltage falls below a second threshold voltage value which lies within the dynamic range of the voltage amplifier since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Allowable Subject Matter

Claims 9-10 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 & 23 call for among others, a calibration unit including a calibration capacitor electrically coupled, via a calibration switch, to said inverting input terminal of said voltage amplifier and thereby electrically coupled to said feed-back capacitor, wherein the calibration unit is operable to switch the calibration switch to a calibration state permitting a discharge of a predetermined charge from the calibration capacitor to the feed-back capacitor, wherein the capacitive trans-impedance amplifier is arranged to determine a voltage generated across said feed-back capacitor while said calibration switch is in said calibration state and to determine a capacitance value (C=Q/V) for the 
Claims 26 & 28 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 26 & 28 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "an analogue-to-digital (A/D) signal converter for connection to an input current source to receive therefrom electrical charges and for producing an input digital signal representative of charge so received; a computer processor connected to the analogue-to-digital (A/D) signal converter arranged to receive said input digital signal and to process the input digital signal according to a digital simulation to generate an output digital signal; a digital-to-analogue (D/A) signal converter arranged to receive the output digital signal and to generate therefrom an output voltage signal; wherein the digital simulation is arranged to simulate the output result from the capacitive trans-impedance amplifier according to claim 1 resulting from an input thereto of said received electrical charge" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 8-10, 14, 17-21, 23 and 25-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843